Citation Nr: 1626226	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-00 770	)	DATE
	)
	)      

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for an acoustic neuroma, left ear.

5.  Entitlement to service connection for a disability to account for dizziness.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The March 2007 rating decision, in pertinent part, denied entitlement to service connection for hypertension, skin cancer, bladder cancer and an acoustic neuroma.

The May 2008 rating decision, in pertinent part, denied entitlement to service connection for dizziness, as well as entitlement to TDIU.  A subsequent rating decision in April 2013 resulted in a 100 percent schedular rating for the Veteran's service-connected disabilities, effective April 29, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record establishes the Social Security Administration (SSA) granted the Veteran disability benefits in December 2006.  It appears this grant may be based at least in part on his service-connected disabilities, as the record includes a December 2008 letter from the Veteran's private physician, E.B., M.D., that indicates the Veteran was advised to stop working after multiple failed stress tests.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested in this case.

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).

Here, the Board finds the May 2013 VA opinion regarding hypertension inadequate to make an informed decision on the Veteran's claim.  The examiner stated it is less likely than not that the Veteran's service-connected diabetes mellitus, type II, aggravated his hypertension.  The only rationale provided was that hypertension was diagnosed prior to diabetes.  This rationale appears to address proximate causation, but does not adequately explain the lack of aggravation.  The Board finds this opinion necessary due to an October 2006 VA examination report in which the examiner indicated hypertension is a condition possibly worsened or increased by the Veteran's diabetes.  The October 2006 VA examiner indicated diabetes can worsen hypertension due to its effects on vasculature; however, this opinion is inadequate to grant the Veteran's claim because the examiner did not attempt to establish a baseline for hypertension prior to the aggravation.  See 38 C.F.R. §3.310(b) (2015).

Moreover, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Board finds a new opinion is also necessary with respect to the Veteran's claims of entitlement to service connection for an acoustic neuroma, left ear, and a disability to account for dizziness.  In February 2009, a VA examiner provided a negative nexus opinion regarding these claims; however, the opinion does not apply to appropriate burden of proof.  The February 2009 VA examiner stated "it is not more likely than not" that the claimed disabilities are the result of an in-service injury.  The requirement "more likely than not" is higher than the requisite "at least as likely as not" standard; therefore, a new opinion is necessary regarding these claims.

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, there is evidence the Veteran has had skin and bladder cancer during the appeal period.  There is also evidence that indicates these disabilities may be the result of his service.  More specifically, the Veteran's private physician E.B., M.D., provided an opinion in March 2009 that indicates these conditions are possibly related to exposure to herbicide agents in service.  The presumptive provisions related to herbicide exposure are not intended to limit service connection on a direct basis when the evidence establishes a nexus between a current disability and herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, a VA examination regarding the claims is necessary.

As entitlement to a TDIU can be impacted by resolution of the other issues being remanded, the Board finds that the TDIU issue must be deferred as it is inextricably intertwined with the issues being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any records relating to any application filed by the Veteran for disability benefits.

2.  Schedule the Veteran for a new examination to determine whether his current hypertension is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected diabetes mellitus.

If aggravation is found, the examiner must attempt to establish the baseline level of severity of the Veteran's hypertension prior to aggravation by the service-connected diabetes mellitus.  

In this regard, the examiner is asked to specifically comment on the October 2006 VA examination report that indicates the Veteran's hypertension is a condition possibly worsened or increased by the Veteran's service-connected diabetes mellitus, type II, due to its effects on vasculature.

The examiner should also provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's hypertension is related to exposure to herbicides in service.  In providing this opinion, the examiner must consider that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Schedule the Veteran for a new examination to determine whether he has an acoustic neuroma, left ear, and/or a disability to account for dizziness that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service, to include the presumed exposure to herbicide agents.

The examination report must include a complete rationale for the opinion provided.  An opinion that simply indicates there is no link to service because the claimed disabilities are not a disease presumed to be associated with herbicide exposure will be deemed inadequate due to lack of sufficient rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

4.  Schedule the Veteran for an examination to determine whether his skin and/or bladder cancer is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service, to include the presumed exposure to herbicide agents.

The examination report must include a complete rationale for the opinion provided.  An opinion that simply indicates there is no link to service because the claimed disabilities are not a disease presumed to be associated with herbicide exposure will be deemed inadequate due to lack of sufficient rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

5.  Readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

